Citation Nr: 0102325	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  00-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
rectum, with metastasis to the liver, to include as due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The Board notes that this case has been advanced on the 
docket, pursuant to 38 C.F.R. § 20.900(c) (2000).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran had active military service in Vietnam during 
the Vietnam era.

3.  Adenocarcinoma of the rectum, with metastasis to the 
liver, was not manifested during service or within one year 
of separation from service.

4.  There is no evidence of record that the veteran has been 
diagnosed with a disability recognized by the VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

5.  The medical and scientific evidence does not demonstrate 
that the veteran's adenocarcinoma of the rectum, with 
metastasis to the liver, is related to herbicide exposure in 
Vietnam, or due to some other incident of the veteran's 
active military service.


CONCLUSION OF LAW

Adenocarcinoma of the rectum, with metastasis to the liver, 
was not incurred or aggravated by active military service, 
nor may it be presumed to have been so incurred.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2000); 64 Fed. Reg. 59232-59243 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for adenocarcinoma of the rectum, with metastasis 
to the liver.  In particular, the veteran maintains that he 
was exposed to Agent Orange during service in Vietnam, and 
that this exposure led to his development of cancer.  In 
January 2001, the veteran presented testimony at a hearing 
conducted before the BVA via videoconference techniques.  The 
veteran stated that he served for approximately twelve months 
in Vietnam.  He noted that he had just finished an 18-week 
chemotherapy program, and had a bleak prognosis.  He stated 
that there was no history of cancer in his family.  The 
veteran stated that he and his wife had had a child prior to 
his service in Vietnam, but following service separation, at 
age 27, he discovered that he had a zero sperm count.  He 
felt that this fact was evidence of his exposure to Agent 
Orange in service.  

Shortly following the January 2001 hearing the veteran 
presented additional evidence at the BVA in support of his 
appeal.  He included a waiver of RO jurisdiction of some of 
that evidence, and other evidence was duplicative of evidence 
already of record.  Thus, the Board need not remand this 
matter back to the RO for consideration of that evidence.  
See 38 C.F.R. § 20.1304(c) (2000).

The Board notes that there is no dispute that the veteran 
currently suffers from the claimed disorder, and there is 
adequate medical evidence of record supporting this fact.  
Moreover, the evidence indicates that the veteran served in 
the Republic of Vietnam during the Vietnam era.  As such, the 
focus of this appeal will be on the relationship, if any, 
between the veteran's current adenocarcinoma of the rectum, 
with metastasis to the liver, and an incident of his active 
military service, including exposure to Agent Orange. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
there are numerous medical records in the file, including 
several medical opinions.  In the January 2001 hearing, the 
veteran confirmed that there were no other medical records 
that should be obtained.  He also confirmed that he only had 
two treating physicians for the claimed disorder, and 
opinions from those doctors are of record.  As such, the 
Board concludes that the duty to assist has been satisfied, 
and the Board will proceed with appellate disposition on the 
merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  For certain chronic diseases specified by 
statute, including malignant tumors, the nexus element may be 
satisfied by presumption if the disease is manifest within a 
certain prescribed time following service separation, usually 
to a degree of 10 percent within the first post-service year.  
See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As to the veteran's specific contentions that he was exposed 
to Agent Orange, which resulted in his claimed disorder, the 
Board observes that for claims involving exposure to an 
herbicide, such as Agent Orange, the law provides that 
veterans who served on active military, naval, or air service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975 (known as the 
Vietnam era), and who have a disease specified by statute, 
shall be presumed to have been exposed to an herbicide agent 
during such service, unless there is affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. 
§ 3.309(e).  The Court has held that "neither the statutory 
nor the regulatory presumption will satisfy the incurrence 
element of [a claim for service connection] where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116 (a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet. App. 164, 168 (1999) (the Court held that because there 
was no evidence that the appellant had developed an 
enumerated disease, the Board's implicit determination that 
the appellant had presumptive in-service exposure is 
erroneous as a matter of law).  In other words, if a veteran 
does not have a condition listed in VA laws and regulations 
as presumed to be related to herbicide exposure, there is no 
presumption that the veteran was in fact exposed to 
herbicides in service.  See id.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Recently, the Secretary of Veterans Affairs published a list 
of conditions for which a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam era is not warranted. See Notice, 64 Fed. Reg. 59232-
59243 (1999).  That list of conditions includes 
gastrointestinal tumors, which encompasses stomach cancer, 
pancreatic cancer, colon cancer, and rectal cancer.  Id.  The 
authority for such a finding stemmed from a provision in the 
Agent Orange Act of 1991, which permitted the Secretary of 
the VA to enter into an agreement with the National Academy 
of Sciences (NAS) and to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in Vietnam during the Vietnam era, and each 
disease suspected to be associated with such exposure.  The 
NAS conducted studies, and placed gastrointestinal tumors 
(including rectal cancer and colon cancer) in a category 
labeled "limited/suggestive evidence of no association with 
herbicide exposure."  Id., at 59243.  That category is 
defined as meaning that several adequate studies, covering 
the full range of levels of exposure that humans are known to 
encounter, are mutually consistent in not showing a positive 
association between herbicide exposure and the particular 
health outcome at any level of exposure.  The NAS reached 
this conclusion in 1996, 1998, and again in 1999, upon 
reviewing several "new credible studies."  On the basis of 
all available evidence, the Secretary of the VA concluded 
that the credible evidence against an association between 
gastrointestinal tumors (including rectal cancer and colon 
cancer) and herbicide exposure outweighed the credible 
evidence for such an association, and determined that a 
positive association did not exist.  Id.

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
In other words, presumption is not the sole method for 
showing causation in establishing a claim for service 
connection as due to herbicide exposure. 

Initially, as discussed above, the Board notes that rectal 
cancer is not among the types of conditions for which a 
causal relationship to Agent Orange exposure has been 
established.  Id.  Therefore, although the veteran served in 
the Republic of Vietnam during the Vietnam era, see 38 C.F.R. 
§ 3.2(f), there is no competent medical evidence of record 
that he has been diagnosed with one of the disorders listed 
under 38 U.S.C.A. § 1116 (a)(3) or 38 C.F.R. § 3.309(e).  
Thus, he is not entitled to presumptive service connection 
for the claimed disorder based on Agent Orange exposure.  See 
McCartt, 12 Vet. App. at 168. 

Nevertheless, although the veteran has not been shown to have 
a condition for which presumption service connection is 
available based on Agent Orange exposure, the veteran may 
still establish service connection on a direct basis, 
including as due to Agent Orange exposure.  See McCartt, 12 
Vet. App. 164, 167, citing Combee v. Brown, 34 F.3d 1039, 
1045 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation). 

In the present case, the veteran had active military service 
from April 1968 to April 1970, including a period of service 
in the Republic of Vietnam from October 1968 to October 1969.  
His service medical records are negative for any evidence of 
a diagnosis of or treatment for adenocarcinoma of the rectum, 
or any condition associated with the rectum.  Nor does the 
record contain any evidence of a diagnosis of or treatment 
for adenocarcinoma of the rectum with in one year of 
separation from service.

Following service separation, the medical evidence indicates 
that the veteran was diagnosed with adenocarcinoma of the 
rectum in 1999.  Apparently, the veteran was initially 
diagnosed with hemorrhoids, but a colonoscopy revealed that 
he had rectal cancer and multiple sigmoid colon polyps.  In 
September 1999, he underwent an abdominal perineal resection 
with wedge liver resections times two.  The discharge 
diagnosis was rectal cancer metastatic to liver and regional 
lymph node.  

There are numerous treatment records in the claims folder 
reflecting the surgery noted above, and post-surgical 
treatment.  The record contains two medical opinions, which 
specifically address the possible etiology of the veteran's 
cancer.  Those opinions are discussed below.

An October 1999 private medical statement from L. Michael 
Bowen, M.D., indicates that the veteran has adenocarcinoma of 
the rectum that had metastasized to the liver.  He was 
receiving chemotherapy infusions into his liver.  Dr. Bowen 
noted that the veteran had served in the military, and stated 
that it was "least as likely as not that colon cancer was 
related to military service."  A second statement from Dr. 
Bowen, dated in December 2000, indicates that the veteran had 
been his patient since September 1999, and that he had 
metastatic colon cancer spreading to the liver and lymph 
nodes.  Dr. Bowen indicated that the veteran was currently 
being treated for the disease, and that he had a 25 percent 
life expectancy.  

A March 2000 private medical statement from Clinton A. 
Medbery, III, M.D., indicates that the veteran had developed 
rectal carcinoma with liver metastasis.  Dr. Medbery stated 
that the veteran had asked him "to write a letter regarding 
the possible role that exposure to toxic substances in Viet 
Nam may have played to his illness."  Dr. Medbery indicated 
that he had been "unable to find any absolute data showing 
that this cancer is highly likely to be associated with his 
toxic exposures."  He stated that it "is possible that it 
is related."  Finally, he stated:  "There certainly are 
some cancers which do appear to be related [to] the 
defoliants that were used in Viet Nam.  The difficulty is in 
determining an increase in already common cancer."

The Board notes that both the statement from Dr. Bowen and 
the statement from Dr. Medbery were brief, and unaccompanied 
by any supporting documentation or clinical findings.  The 
statement from Dr. Bowen was conclusory, and offered no basis 
for reaching the opinion that it was "least as likely as not 
that colon cancer was related to military service."  In this 
regard the Board notes that Dr. Bowen does not even refer to 
Agent Orange in his statement, and that, as indicated above, 
the veteran's service medical records contain no evidence of 
any colon or rectal cancer and the disorder was not shown 
until decades following separation from service.  The 
statement from Dr. Medbery merely suggested a possible 
relationship between the veteran's cancer and his exposure to 
toxins during military service.  However, Dr. Medbery 
indicated that he was unable to find any "absolute data" 
showing that the veteran's cancer was due to toxic exposure 
in cancer.

The Board rejects the opinion from Dr. Bowen on the basis 
that it is conclusory and unsupported.  See Miller v. West, 
11 Vet. App. 345, 348 (1998)(medical opinions must be 
supported by facts in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  To the extent that Dr. Bowen 
statement can be read as attempting to relate the veteran's 
cancer to exposure to Agent Orange, this conclusory and 
unsupported statement must be weighed against the conclusion 
of the Secretary based on study by the National Academy of 
Sciences that the credible evidence against an association 
between gastrointestinal tumors (including rectal cancer and 
colon cancer) and herbicide exposure outweighed the credible 
evidence for such an association.  The Board finds that the 
Secretary's conclusion based on study by the National Academy 
of Sciences has greater probative value than Dr. Bowen's 
statement.  

The Board also finds that the statement from Dr. Medbery has 
no probative value as to the veteran's claim because it 
merely suggests a possible relationship, and questions 
whether any data exists relating the type of cancer that the 
veteran has to any toxin exposure during military service.  
However, the VA has determined, based on studies by the 
National Academy of Sciences that a positive association does 
not exist between gastrointestinal tumors (including rectal 
cancer and colon cancer) and herbicide exposure.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

It is the Board's responsibility to assess the credibility 
and weight given to the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In the present case, the Board reiterates that the 
Secretary of the VA has concluded, based on studies by the 
National Academy of Sciences, that a positive association 
does not exist between gastrointestinal tumors (including 
rectal cancer and colon cancer) and herbicide exposure.  See 
Notice, 64 Fed. Reg. 59232-59243 (1999).  As such, the 
veteran may not establish service connection for his claimed 
disorder by applying principles of presumptive service 
connection due to herbicide exposure as rectal cancer is not 
listed under 38 C.F.R. § 3.309(a) as a chronic condition 
subject to presumptive service connection.  Moreover, for the 
reasons discussed above, the Board is not persuaded by the 
medical evidence of record, specifically the statements by 
Drs. Bowen and Medbery, that the veteran's current 
adenocarcinoma of the rectum, with metastasis to the liver, 
is related to an incident of his military service, including 
possible exposure to Agent Orange.  

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for adenocarcinoma of the rectum, with 
metastasis to the liver.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the benefit-of-the-
doubt rule is not applicable, and the appeal is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for adenocarcinoma of the rectum, with 
metastasis to the liver is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

